Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about March 2, 2001, which, to the extent appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Drawing all reasonable inferences in favor of the plaintiff, as is required (see, e.g., Graham v Columbia-Presbyterian Med. Ctr., 185 AD2d 753, 755), it is plain that there are triable issues of fact as to the role of defendant’s employees in positioning the lighting fixture that injured plaintiff. Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.